DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-17 of U.S. Patent No. 10,748,074. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-8 and 10-20 of instant application number 16/983,821
Claims 1-9 and 11-17 of U.S. Patent No. 10,748,074
Claim 1:

A computer-implemented method comprising: receiving, from a computing device, data indicative of resources of the computing device; accessing historical data associated with attributes of resources of a plurality of other computing devices, the historical data being selected based at least in part on the attributes of the resources of the plurality of other computing devices; calculating a probability of an event at the computing device occurring based at least in part on the accessed historical data of the attributes of the resources of plurality of other computing devices; accessing updated historical data associated with the attributes of the resources of the plurality of other computing devices; and updating the probability of the event occurring based at least in part on the accessed updated historical data.
Claim 1:

A computer-implemented method for facilitating operation of a plurality of computing devices, the method comprising: receiving, from one of the computing devices, data indicative of resources of the one of the computing devices and wherein the data is collected without dependency on write permissions to a file system of the one of the computing devices; accessing historical data associated with resources of others of the computing devices, the historical data being selected based at least in part on the resources of the others of the computing devices, wherein the resources of the others of the computing devices comprise software packages and hardware components installed on the others of the computing devices; calculating a probability of an event based at least in part on the accessed historical data of the software packages and hardware components installed on the others of the computing devices; iteratively updating the probability of the event as updated historical data becomes available; and initiating a communication to the one of the computing devices when it is determined, based on the probability, that the event is likely to occur.
Claim 2:

The method of claim 1, wherein the probability comprises a probability distribution function.
Claim 2:

The method according to claim 1, wherein the probability comprises a probability distribution function.
Claim 3:

The method of claim 1, wherein updating the probability comprises recalculating the probability using a current probability as an initial probability, using the access updated historical data to adjust the initial probability, and using the updated probability as the current probability for a subsequent update of the probability.
Claim 3:

The method according to claim 1, wherein the iteratively updating the probability comprises recalculating the probability using a current probability as an initial probability, using the available updated data to adjust the initial probability, and using the recalculated probability as the current probability for a subsequent iterative update.
Claim 4:

The method of claim 1, further comprising causing a maintenance action to be implemented at the computing device, the maintenance action selected based on the calculated probability of the event occurring.
Claim 4:

The method according to claim 1, further comprising causing a maintenance action at the one computing device, the maintenance action selected based on the event.
Claim 5:

The method of claim 1, further comprising: based on a determination that the probability of the event is likely to occur, initiating a communication to the computing device.
Claim 1:

A computer-implemented method for facilitating operation of a plurality of computing devices, the method comprising: receiving, from one of the computing devices, data indicative of resources of the one of the computing devices and wherein the data is collected without dependency on write permissions to a file system of the one of the computing devices; accessing historical data associated with resources of others of the computing devices, the historical data being selected based at least in part on the resources of the others of the computing devices, wherein the resources of the others of the computing devices comprise software packages and hardware components installed on the others of the computing devices; calculating a probability of an event based at least in part on the accessed historical data of the software packages and hardware components installed on the others of the computing devices; iteratively updating the probability of the event as updated historical data becomes available; and initiating a communication to the one of the computing devices when it is determined, based on the probability, that the event is likely to occur.
Claim 6:

A system comprising: - 30 -PATENT APPLICATION Attorney Docket No. 2000.0058US2 (360092-US-CNT) at least one processor; and at least one memory having stored therein instructions that, when executed by the at least one processor, cause the at least one processor to: receive, from a computing device, data indicative of resources of the computing device; predict a condition of the computing device based at least in part on historical data associated with attributes of resources of a plurality of other computing devices; and update the predicted condition of the computing device based at least in part on updated historical data associated with the attributes of the resources of the plurality of other computing devices.
Claim 5:

A system configured to facilitate operation of a plurality of computing devices, the system comprising: at least one memory having stored therein computer instructions that, upon execution by one or more processors of the system, at least cause the system to: receive, from one of the computing devices, data indicative of resources of the one of the computing devices, wherein the resources of the one of the computing devices comprise software packages and hardware components installed on the one of the computing devices, and wherein the data is collected without dependency on write permissions to a file system of the one of the computing devices; predict a condition of the one of the computing devices based at least in part on historical data associated with resources of others of the computing devices, wherein the resources of the others of the computing devices comprise software packages and hardware components installed on the others of the computing devices; iteratively update the predicted condition as updated historical data associated with software packages and hardware components installed on the others of the computing devices becomes available; and initiate a communication to the one of the computing devices based on the identified condition.
Claim 7:

The system of claim 6, wherein the historical data is selected based at least in part on common attributes of the plurality of other computing devices as determined by the received data.
Claim 6:

The system of claim 5, wherein the historical data is selected based at least in part on common attributes of the plurality of computing devices as determined by the collected data.
Claim 8:

The system of claim 7, wherein some of the common attributes are weighted more than the other common attributes based on a greater expected relevance to a probability of the predicted condition.
Claim 14:

The system of claim 6, wherein some common attributes are weighted more based on greater expected relevance to a probability of the predicted condition.
Claim 10:

The system of claim 6, wherein the historical data comprises crowdsourced data.
Claim 7:

The system of claim 5, wherein the historical data comprises crowdsourced data.
Claim 11:

The system of claim 6, further comprising instructions that when executed by the at least one processor, cause the at least one processor to implement an application programming interface (API), wherein the API is configured to: receive first electronic messages that encode identifiers indicative of a request for the identified condition; and in response to receiving the first electronic messages, send second electronic messages indicative of information pertaining to the request.
Claim 9:

The system of claim 5, further comprising computer instructions that, upon execution by one or more processors of the system, at least cause the system to implement an application programming interface (API) configured to: receive first electronic messages that encode identifiers indicative of a request for the identified condition; and in response to receiving one of the first electronic messages, send second electronic messages indicative of information pertaining to the request.
	
Claim 12:

The system of claim 6, wherein the predicted condition comprises an impairment of the computing device.
Claim 11:

The system of claim 5, wherein the predicted condition comprises an impairment of the one computing device.
Claim 13:

The system of claim 12, further comprising instructions that when executed by the at least one processor, cause the at least one processor to indicate a likely cause for the impairment.
Claim 15:

The system of claim 11, further comprising computer instructions that, upon execution by one or more processors of the system, at least cause the system to indicate a likely cause for the impairment.
Claim 14:

The system of claim 6, further comprising instructions that when executed by the at least one processor, cause the at least one processor to initiate an action associated with the predicted condition.
Claim 12:

The system of claim 5, further comprising computer instructions that, upon execution by one or more processors of the system, at least cause the system to initiate an action associated with the predicted condition.

Claim 15:

The system of claim 6, further comprising instructions that when executed by the at least one processor, cause the at least one processor to send a recommended user action based on the predicted condition.
Claim 13:

The system of claim 5, further comprising computer instructions that, upon execution by one or more processors of the system, at least cause the system to send a recommended user action based on the predicted condition.
Claim 16:

The system of claim 15, wherein the recommended user action comprises a change to a software or hardware configuration of the computing device.
Claim 17:

The system of claim 13, wherein the recommended user action comprises a change to a software or hardware configuration.
Claim 17:

The system of claim 6, further comprising instructions that when executed by the at least one processor, cause the at least one processor to update the predicted condition based on a learning function.
Claim 8:

The system of claim 5, wherein the communication is initiated based on a probability of the predicted condition.

Claim 16:

The system of claim 8, further comprising computer instructions that, upon execution by one or more processors of the system, at least cause the system to iteratively update the probability based on a learning function.
Claim 18:

A computing device comprising: at least one processor; and at least one memory having stored thereon instructions that when executed by the at least one processor, cause the at least one processor to: receive, from a computing device, data indicative of resources of the computing device; access historical data associated with attributes of resources of a plurality of other computing devices, the historical data being selected based at least in part on the attributes of the resources of the plurality of other computing devices; and calculate a probability of an event occurring at the computing device based at least in part on the accessed historical data of the attributes of the resources of the plurality of other computing devices.
Claim 1:

A computer-implemented method for facilitating operation of a plurality of computing devices, the method comprising: receiving, from one of the computing devices, data indicative of resources of the one of the computing devices and wherein the data is collected without dependency on write permissions to a file system of the one of the computing devices; accessing historical data associated with resources of others of the computing devices, the historical data being selected based at least in part on the resources of the others of the computing devices, wherein the resources of the others of the computing devices comprise software packages and hardware components installed on the others of the computing devices; calculating a probability of an event based at least in part on the accessed historical data of the software packages and hardware components installed on the others of the computing devices; iteratively updating the probability of the event as updated historical data becomes available; and initiating a communication to the one of the computing devices when it is determined, based on the probability, that the event is likely to occur.
Claim 19:

The computing device of claim 18, wherein the instructions cause the at least one processor to update the probability of the event as updated historical data becomes available.
Claim 1:

A computer-implemented method for facilitating operation of a plurality of computing devices, the method comprising: receiving, from one of the computing devices, data indicative of resources of the one of the computing devices and wherein the data is collected without dependency on write permissions to a file system of the one of the computing devices; accessing historical data associated with resources of others of the computing devices, the historical data being selected based at least in part on the resources of the others of the computing devices, wherein the resources of the others of the computing devices comprise software packages and hardware components installed on the others of the computing devices; calculating a probability of an event based at least in part on the accessed historical data of the software packages and hardware components installed on the others of the computing devices; iteratively updating the probability of the event as updated historical data becomes available; and initiating a communication to the one of the computing devices when it is determined, based on the probability, that the event is likely to occur.
Claim 20:

The computing device of claim 18, wherein the instructions cause the at least one processor to receive the data from the computing device without dependency on write permissions to file systems of the computing device.
Claim 1:

A computer-implemented method for facilitating operation of a plurality of computing devices, the method comprising: receiving, from one of the computing devices, data indicative of resources of the one of the computing devices and wherein the data is collected without dependency on write permissions to a file system of the one of the computing devices; accessing historical data associated with resources of others of the computing devices, the historical data being selected based at least in part on the resources of the others of the computing devices, wherein the resources of the others of the computing devices comprise software packages and hardware components installed on the others of the computing devices; calculating a probability of an event based at least in part on the accessed historical data of the software packages and hardware components installed on the others of the computing devices; iteratively updating the probability of the event as updated historical data becomes available; and initiating a communication to the one of the computing devices when it is determined, based on the probability, that the event is likely to occur.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-7 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stokely (US 2015/0088941 A1, hereinafter Stokely).
Regarding claim 6:
Stokely shows:
“A system comprising: at least one processor; and at least one memory having stored therein instructions that, when executed by the at least one processor, cause the at least one processor to: receive, from a computing device, data indicative of resources of the computing device;” (Paragraph [0007]: “An exemplary method may include: receiving a desired file reliability or availability requirement; receiving system characteristics which include statistics of system outages in a datacenter; predicting future failures of the storage system based on system outage statistics; receiving file encoding or replication information for at least one file in the storage system; predicting file reliability and maintenance costs based on past system failures and file encoding and replication information; and determining preferred storage parameters for at least one file to minimize cost while achieving the desired file reliability or availability based on the received requirement.” And in paragraph [0008]: “In general, one aspect of the subject matter described in this specification can be embodied in a system and method for programmatically determining preferred storage parameters for files stored in a large-scale distributed storage system. An exemplary system may include one or more processing devices and one or more storage devices that store instructions to execute steps of an exemplary method.” And in paragraph [0006]: “large-scale distributed storage system” – The encoding, replication information and reliability of Stokely is the enumerated data. The distributed storage system of Stokely is the plurality of storage devices because the distributed nature of a storage system requires more than one storage device. )
“predict a condition of the computing device based at least in part on historical data associated with attributes of resources of a plurality of other computing devices; and update the predicted condition of the computing device based at least in part on updated historical data associated with the attributes of the resources of the plurality of other computing devices.” (Paragraph [0030]: “Trace data from monitoring systems may provide information so that an exemplary system can establish name patterns and/or other group types for files from a particular application or process. Name patterns may be combined with other file characteristics such as the current user or application accessing the file, the time of day that the file was created, whether the user or application specified an encoding or replication level, the encoding or replication level if one was specified, and/or the permissions associated with the file. File characteristics and/or file access patterns may be used to find files that may be grouped together. Grouping may be done manually or by using a machine learning classification or clustering algorithm.” In paragraph [0031]: “The regression tree classifier may be given some files that have this access pattern and some files that do not. The classifier may then come up with a criterion that may be able to predict this access pattern behavior a priori.” In paragraph [0032]: “Files may be classified into particular categories including: (1) important, frequently accessed files with high availability and low latency requirements; (2) important, infrequently accessed files with high availability requirements, but no latency requirements; (3) unimportant, frequently accessed files; and (4) unimportant infrequently accessed files. Files may be grouped using file metadata and/or file access patterns. These groups may be associated with preferred storage parameters. For example, a requirement for high file availability may map to a larger stripe width of file data which offers more redundancy in the case of storage device failures”; paragraph [0041]: “This historical information may be obtained from trace data provided by a monitoring system that monitors the health of the large-scale distributed storage system. Future failures of the distributed storage system may be predicted using these statistics (503).” And in paragraph [0048]: “An exemplary system may notify a user regarding preferred storage parameters to alert a user to files that currently have poor storage configurations.” – The failure prediction of Stokely is the predicted condition. The determining of future failures based on history of Stokely is the updating of data based on the historical data with common attributes. The predicting of a future failure of Stokely is the calculating a predicted probability because it is determining the likelihood of a failure event.)

Regarding claim 7:
Stokely shows the system of claim 6 as claimed and specified above.
And Stokely shows: “wherein the historical data is selected based at least in part on common attributes of the plurality of other computing devices as determined by the received data.” (Paragraph [0009]: “A second exemplary method may include: receiving a desired file reliability or availability requirement; receiving system characteristics which include information regarding the storage system, off-site backups for the storage system, and file access patterns for files stored in the storage system; determining historical reliability of the system, reliability of off-site backups for the storage system, and reliability of files stored using each possible file encoding or replication level in the system; predicting the future reliability of the storage system based on the determined reliability of the storage system; predicting the future reliability of files stored in the storage system for each file encoding or replication level; determining the probability of losing both the large-scale system and the off-site storage system backups using the predicted reliability of the storage system and the off-site backups; and determining a preferred storage parameter for at least one file based on the determined probability of losing both the storage system and the off-site backups, the predicted reliability of each encoding or replication level, and the received desired file reliability or availability requirement.” And in paragraph [0030]: “File characteristics and/or file access patterns may be used to find files that may be grouped together.” – The file access patterns grouping files together of Stokely is the history data based on attributes of the computing device where the grouping of files of Stokely is the attribute of the storage device. The determining of groups of files for a storage device is an attribute of the storage device. The reliability of the storage systems of Stokely is also an attribute of the storage system.)

Regarding claim 10:
Stokely shows the system of claim 6 as claimed and specified above.
And Stokely shows: “wherein the historical data comprises crowdsourced data.” (Paragraph [0009]: “A second exemplary method may include: receiving a desired file reliability or availability requirement; receiving system characteristics which include information regarding the storage system, off-site backups for the storage system, and file access patterns for files stored in the storage system; determining historical reliability of the system, reliability of off-site backups for the storage system, and reliability of files stored using each possible file encoding or replication level in the system; predicting the future reliability of the storage system based on the determined reliability of the storage system; predicting the future reliability of files stored in the storage system for each file encoding or replication level; determining the probability of losing both the large-scale system and the off-site storage system backups using the predicted reliability of the storage system and the off-site backups; and determining a preferred storage parameter for at least one file based on the determined probability of losing both the storage system and the off-site backups, the predicted reliability of each encoding or replication level, and the received desired file reliability or availability requirement.” — The information for a variety of sources of Stokely is the crowdsourcing of data.)

Regarding claim 11:
Stokely shows the system of claim 6 as claimed and specified above.
And Stokely shows: “further comprising instructions that when executed by the at least one processor, cause the at least one processor to implement an application programming interface (API), wherein the API is configured to: receive first electronic messages that encode identifiers indicative of a request for the identified condition; and in response to receiving the first electronic messages, send second electronic messages indicative of information pertaining to the request.” (Paragraph [0008]: “In general, one aspect of the subject matter described in this specification can be embodied in a system and method for programmatically determining preferred storage parameters for files stored in a large-scale distributed storage system. An exemplary system may include one or more processing devices and one or more storage devices that store instructions to execute steps of an exemplary method.” And in paragraph [0045]: “Recommendations and/or automatic adjustments to storage parameters resulting from the exemplary methods may be displayed to a user via a dashboard or some other user interface or API. A user may also be able to view predicted reliability, distribution of file age access patterns, and other file and system characteristics with a dashboard, user interface, or API. Specifically, a dashboard may show a user aggregate access characteristics and patterns regarding files so that the user can understand and improve access behavior. For example, the user or the user's application may be performing large amounts of very small reads or creating many small files which may be expensive. A user may also observe that the user or an application associated with the user is storing large number of files that are old, but never accessed in a large-scale distributed storage system. These behavior and/or access patterns may be expensive and the user may be able to find ways to minimize the patterns. The user may choose to delete these files based on the information received from the dashboard.” — The API for presenting choices to the user of Stokely is the API for receiving and sending of messages. The recommendation to the user is the received message and the choosing by the use is the sending of a message.)

Regarding claim 12:
Stokely shows the system of claim 6 as claimed and specified above.
And Stokely shows: “wherein the predicted condition comprises an impairment of the computing device.” (Paragraph [0041]: “This historical information may be obtained from trace data provided by a monitoring system that monitors the health of the large-scale distributed storage system. Future failures of the distributed storage system may be predicted using these statistics (503).” — The failure within the distributed system of Stokely is the impairment of the computing device.)

Regarding claim 13:
Stokely shows the system of claim 12 as claimed and specified above.
And Stokely shows: “further comprising instructions that when executed by the at least one processor, cause the at least one processor to indicate a likely cause for the impairment” (Paragraph [0041]: “This historical information may be obtained from trace data provided by a monitoring system that monitors the health of the large-scale distributed storage system. Future failures of the distributed storage system may be predicted using these statistics (503).” And in paragraph [0043]: “System characteristics may include traces and other data that assists an exemplary storage system in determining the reliability of the system in general” — The failure within the distributed system due to historical trace data that monitors health of Stokely is the cause of the impairment of the computing device.)

Regarding claim 14:
Stokely shows the system of claim 6 as claimed and specified above.
And Stokely shows: “further comprising instructions that when executed by the at least one processor, cause the at least one processor to initiate an action associated with the predicted condition.” (Paragraph [0048]: “An exemplary system may notify a user regarding preferred storage parameters to alert a user to files that currently have poor storage configurations. By applying the preferred storage parameters, a user may significantly improve the cost of storing the tiles or improve the files' adherence to the desired availability/reliability requirements. An exemplary system may alternatively only notify a user about the preferred storage parameters for a subset of files. In general, there may be so many files with possibly better configurations that a user or exemplary system may limit corrections only to those files where the most significant improvements may be made. An exemplary system may compare the potential improvements among files if preferred storage parameters were to be applied to determine the subset of files about which to inform the user. A user may be notified about a subset of files for which applying the preferred storage parameters would significantly improve the files' availability, reliability, or storage cost.” And in paragraph [0008]: “In general, one aspect of the subject matter described in this specification can be embodied in a system and method for programmatically determining preferred storage parameters for files stored in a large-scale distributed storage system. An exemplary system may include one or more processing devices and one or more storage devices that store instructions to execute steps of an exemplary method.” — The notification to the user an alert for suggesting better storage parameters and the applying of storage parameters of Stokely is the causing of the system to initiate and action based on a condition.)

Regarding claim 15:
Stokely shows the system claim 6 as claimed and specified above.
And Stokely shows: “further comprising instructions that when executed by the at least one processor, cause the at least one processor to send a recommended user action based on the predicted condition.” (Paragraph [0045]: “Recommendations and/or automatic adjustments to storage parameters resulting from the exemplary methods may be displayed to a user via a dashboard or some other user interface or API. A user may also be able to view predicted reliability, distribution of file age access patterns, and other file and system characteristics with a dashboard, user interface, or API. Specifically, a dashboard may show a user aggregate access characteristics and patterns regarding files so that the user can understand and improve access behavior.” — The recommendations of Stokely is the recommended user action based on identified conditions.)

Regarding claim 16:
Stokely shows the system of claim 15 as claimed and specified above.
And Stokely shows “wherein the recommended user action comprises a change to a software or hardware configuration of the computing device.” (Paragraph [0009]: “A second exemplary method may include: receiving a desired file reliability or availability requirement; receiving system characteristics which include information regarding the storage system, off-site backups for the storage system, and file access patterns for files stored in the storage system; determining historical reliability of the system, reliability of off-site backups for the storage system, and reliability of files stored using each possible file encoding or replication level in the system; predicting the future reliability of the storage system based on the determined reliability of the storage system; predicting the future reliability of files stored in the storage system for each file encoding or replication level; determining the probability of losing both the large-scale system and the off-site storage system backups using the predicted reliability of the storage system and the off-site backups; and determining a preferred storage parameter for at least one file based on the determined probability of losing both the storage system and the off-site backups, the predicted reliability of each encoding or replication level, and the received desired file reliability or availability requirement.” And in paragraph [0023]: “Aspects of the inventive concepts may automatically, or programmatically, choose or recommend preferred storage parameters for a given set of files or a workload in a distributed storage system based on file and/or storage system characteristics in order to optimize the large-scale storage system.” – The changing of preferred storage parameters for workload distribution, off-site backups, and the replication level of Stokely is the change to a software or hardware configuration.)

Regarding claim 17:
Stokely shows the system of claim 6 as claimed and specified above.
And Stokely shows “further comprising instructions that when executed by the at least one processor, cause the at least one processor to update the predicted condition based on a learning function.” (Paragraph [0030]: “Trace data from monitoring systems may provide information so that an exemplary system can establish name patterns and/or other group types for files from a particular application or process. Name patterns may be combined with other file characteristics such as the current user or application accessing the file, the time of day that the file was created, whether the user or application specified an encoding or replication level, the encoding or replication level if one was specified, and/or the permissions associated with the file. File characteristics and/or file access patterns may be used to find files that may be grouped together. Grouping may be done manually or by using a machine learning classification or clustering algorithm.” In paragraph [0031]: “The regression tree classifier may be given some files that have this access pattern and some files that do not. The classifier may then come up with a criterion that may be able to predict this access pattern behavior a priori.” In paragraph [0032]: “Files may be classified into particular categories including: (1) important, frequently accessed files with high availability and low latency requirements; (2) important, infrequently accessed files with high availability requirements, but no latency requirements; (3) unimportant, frequently accessed files; and (4) unimportant infrequently accessed files. Files may be grouped using file metadata and/or file access patterns. These groups may be associated with preferred storage parameters. For example, a requirement for high file availability may map to a larger stripe width of file data which offers more redundancy in the case of storage device failures”; paragraph [0041]: “This historical information may be obtained from trace data provided by a monitoring system that monitors the health of the large-scale distributed storage system. Future failures of the distributed storage system may be predicted using these statistics (503).” And in paragraph [0048]: “An exemplary system may notify a user regarding preferred storage parameters to alert a user to files that currently have poor storage configurations.” – The use of machine learning to classify access patterns that is used as historical data for determining the probability of failure of Stokely is the basing of a probability based on a learning function.)

Regarding claims 18:
Stokely shows:
“computing device comprising: at least one processor; and at least one memory having stored thereon instructions that when executed by the at least one processor, cause the at least one processor to: receive, from a computing device, data indicative of resources of the computing device; access historical data associated with attributes of resources of a plurality of other computing devices,” (Paragraph [0007]: “An exemplary method may include: receiving a desired file reliability or availability requirement; receiving system characteristics which include statistics of system outages in a datacenter; predicting future failures of the storage system based on system outage statistics; receiving file encoding or replication information for at least one file in the storage system; predicting file reliability and maintenance costs based on past system failures and file encoding and replication information; and determining preferred storage parameters for at least one file to minimize cost while achieving the desired file reliability or availability based on the received requirement.” And in paragraph [0006]: “large-scale distributed storage system” – The encoding, replication information and reliability of Stokely is the enumerated data. The distributed storage system of Stokely is the plurality of computing devices because the distributed nature of a storage system requires more than one storage device. The past failures of Stokely is the historical data associated with resources.)
“the historical data being selected based at least in part on the attributes of the resources of the plurality of other computing devices;” (Paragraph [0009]: “A second exemplary method may include: receiving a desired file reliability or availability requirement; receiving system characteristics which include information regarding the storage system, off-site backups for the storage system, and file access patterns for files stored in the storage system; determining historical reliability of the system, reliability of off-site backups for the storage system, and reliability of files stored using each possible file encoding or replication level in the system; predicting the future reliability of the storage system based on the determined reliability of the storage system; predicting the future reliability of files stored in the storage system for each file encoding or replication level; determining the probability of losing both the large-scale system and the off-site storage system backups using the predicted reliability of the storage system and the off-site backups; and determining a preferred storage parameter for at least one file based on the determined probability of losing both the storage system and the off-site backups, the predicted reliability of each encoding or replication level, and the received desired file reliability or availability requirement.” And in paragraph [0030]: “File characteristics and/or file access patterns may be used to find files that may be grouped together.” – The file access patterns grouping files together of Stokely is the history data based on attributes of the computing device where the grouping of files of Stokely is the attribute of the storage device. The determining of groups of files for a storage device is an attribute of the storage device. The reliability of the storage systems of Stokely is also an attribute of the storage system.)
“and calculate a probability of an event occurring at the computing device based at least in part on the accessed historical data of the attributes of the resources of the plurality of other computing devices.” (Paragraph [0030]: “Trace data from monitoring systems may provide information so that an exemplary system can establish name patterns and/or other group types for files from a particular application or process. Name patterns may be combined with other file characteristics such as the current user or application accessing the file, the time of day that the file was created, whether the user or application specified an encoding or replication level, the encoding or replication level if one was specified, and/or the permissions associated with the file. File characteristics and/or file access patterns may be used to find files that may be grouped together. Grouping may be done manually or by using a machine learning classification or clustering algorithm.” In paragraph [0031]: “The regression tree classifier may be given some files that have this access pattern and some files that do not. The classifier may then come up with a criterion that may be able to predict this access pattern behavior a priori.” In paragraph [0032]: “Files may be classified into particular categories including: (1) important, frequently accessed files with high availability and low latency requirements; (2) important, infrequently accessed files with high availability requirements, but no latency requirements; (3) unimportant, frequently accessed files; and (4) unimportant infrequently accessed files. Files may be grouped using file metadata and/or file access patterns. These groups may be associated with preferred storage parameters. For example, a requirement for high file availability may map to a larger stripe width of file data which offers more redundancy in the case of storage device failures”; paragraph [0041]: “This historical information may be obtained from trace data provided by a monitoring system that monitors the health of the large-scale distributed storage system. Future failures of the distributed storage system may be predicted using these statistics (503).” And in paragraph [0048]: “An exemplary system may notify a user regarding preferred storage parameters to alert a user to files that currently have poor storage configurations.” – The failure prediction of Stokely is the predicted event. The determining of future failures based on history of Stokely is the updating of data based on the historical data with common attributes. The predicting of a future failure of Stokely is the calculating a predicted probability because it is determining the likelihood of a failure event.)

Regarding claim 19:
Stokely shows the device of claim 18 as claimed and specified above.
And Stokely shows “wherein the instructions cause the at least one processor to update the probability of the event as updated historical data becomes available.” (Paragraph [0030]: “Trace data from monitoring systems may provide information so that an exemplary system can establish name patterns and/or other group types for files from a particular application or process. Name patterns may be combined with other file characteristics such as the current user or application accessing the file, the time of day that the file was created, whether the user or application specified an encoding or replication level, the encoding or replication level if one was specified, and/or the permissions associated with the file. File characteristics and/or file access patterns may be used to find files that may be grouped together. Grouping may be done manually or by using a machine learning classification or clustering algorithm.” In paragraph [0031]: “The regression tree classifier may be given some files that have this access pattern and some files that do not. The classifier may then come up with a criterion that may be able to predict this access pattern behavior a priori.” In paragraph [0032]: “Files may be classified into particular categories including: (1) important, frequently accessed files with high availability and low latency requirements; (2) important, infrequently accessed files with high availability requirements, but no latency requirements; (3) unimportant, frequently accessed files; and (4) unimportant infrequently accessed files. Files may be grouped using file metadata and/or file access patterns. These groups may be associated with preferred storage parameters. For example, a requirement for high file availability may map to a larger stripe width of file data which offers more redundancy in the case of storage device failures”, in paragraph [0041]: “This historical information may be obtained from trace data provided by a monitoring system that monitors the health of the large-scale distributed storage system. Future failures of the distributed storage system may be predicted using these statistics (503).” And in paragraph [0048]: “An exemplary system may notify a user regarding preferred storage parameters to alert a user to files that currently have poor storage configurations.” – The failure prediction of Stokely is the predicted event. The determining of future failures based on history of Stokely is the updating of data based on the historical data with common attributes.)

Regarding claim 20:
Stokely shows the device of claim 18 as claimed and specified above.
And Stokely shows “wherein the instructions cause the at least one processor to receive the data from the computing device without dependency on write permissions to file systems of the computing device.” (Paragraph [0030]: “Trace data from monitoring systems may provide information so that an exemplary system can establish name patterns and/or other group types for files from a particular application or process. Name patterns may be combined with other file characteristics such as the current user or application accessing the file, the time of day that the file was created, whether the user or application specified an encoding or replication level, the encoding or replication level if one was specified, and/or the permissions associated with the file. File characteristics and/or file access patterns may be used to find files that may be grouped together. Grouping may be done manually or by using a machine learning classification or clustering algorithm.” – The ability to determine access patterns and permissions of Stokely show that dependency on write permissions is not required because Stokely would be able to determine permissions of an associated file and access patterns if it required a dependency.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stokely in view of Adendorff et al., (US 2017/0083822 A1, hereinafter Adendorff).
Regarding claims 1:
Stokely shows:
“A computer-implemented method comprising: receiving, from a computing device, data indicative of resources of the computing device; accessing historical data associated with attributes of resources of a plurality of other computing devices,” and “other computing devices” (Paragraph [0007]: “An exemplary method may include: receiving a desired file reliability or availability requirement; receiving system characteristics which include statistics of system outages in a datacenter; predicting future failures of the storage system based on system outage statistics; receiving file encoding or replication information for at least one file in the storage system; predicting file reliability and maintenance costs based on past system failures and file encoding and replication information; and determining preferred storage parameters for at least one file to minimize cost while achieving the desired file reliability or availability based on the received requirement.” And in paragraph [0006]: “large-scale distributed storage system” – The encoding, replication information and reliability of Stokely is the enumerated data. The distributed storage system of Stokely is the plurality of computing devices because the distributed nature of a storage system requires more than one storage device. The past failures of Stokely is the historical data associated with resources.)
“the historical data being selected based at least in part on the attributes of the resources of the plurality of other computing devices;” (Paragraph [0009]: “A second exemplary method may include: receiving a desired file reliability or availability requirement; receiving system characteristics which include information regarding the storage system, off-site backups for the storage system, and file access patterns for files stored in the storage system; determining historical reliability of the system, reliability of off-site backups for the storage system, and reliability of files stored using each possible file encoding or replication level in the system; predicting the future reliability of the storage system based on the determined reliability of the storage system; predicting the future reliability of files stored in the storage system for each file encoding or replication level; determining the probability of losing both the large-scale system and the off-site storage system backups using the predicted reliability of the storage system and the off-site backups; and determining a preferred storage parameter for at least one file based on the determined probability of losing both the storage system and the off-site backups, the predicted reliability of each encoding or replication level, and the received desired file reliability or availability requirement.” And in paragraph [0030]: “File characteristics and/or file access patterns may be used to find files that may be grouped together.” – The file access patterns grouping files together of Stokely is the history data based on attributes of the computing device where the grouping of files of Stokely is the attribute of the storage device. The determining of groups of files for a storage device is an attribute of the storage device. The reliability of the storage systems of Stokely is also an attribute of the storage system.)
“calculating a probability of an event at the computing device occurring based at least in part on the accessed historical data of the attributes of the resources of plurality of other computing devices; … and updating the probability of the event occurring based at least in part on the … updated historical data.” (Paragraph [0030]: “Trace data from monitoring systems may provide information so that an exemplary system can establish name patterns and/or other group types for files from a particular application or process. Name patterns may be combined with other file characteristics such as the current user or application accessing the file, the time of day that the file was created, whether the user or application specified an encoding or replication level, the encoding or replication level if one was specified, and/or the permissions associated with the file. File characteristics and/or file access patterns may be used to find files that may be grouped together. Grouping may be done manually or by using a machine learning classification or clustering algorithm.” In paragraph [0031]: “The regression tree classifier may be given some files that have this access pattern and some files that do not. The classifier may then come up with a criterion that may be able to predict this access pattern behavior a priori.” In paragraph [0032]: “Files may be classified into particular categories including: (1) important, frequently accessed files with high availability and low latency requirements; (2) important, infrequently accessed files with high availability requirements, but no latency requirements; (3) unimportant, frequently accessed files; and (4) unimportant infrequently accessed files. Files may be grouped using file metadata and/or file access patterns. These groups may be associated with preferred storage parameters. For example, a requirement for high file availability may map to a larger stripe width of file data which offers more redundancy in the case of storage device failures”; paragraph [0041]: “This historical information may be obtained from trace data provided by a monitoring system that monitors the health of the large-scale distributed storage system. Future failures of the distributed storage system may be predicted using these statistics (503).” And in paragraph [0048]: “An exemplary system may notify a user regarding preferred storage parameters to alert a user to files that currently have poor storage configurations.” – The failure prediction of Stokely is the predicted event. The determining of future failures based on history of Stokely is the updating of data based on the historical data with common attributes. The predicting of a future failure of Stokely is the calculating a predicted probability because it is determining the likelihood of a failure event.)
But Stokely does not appear to explicitly recite “accessing updated historical data associated with the attributes of the resources of the plurality of other computing devices;” and “accessing updated historical data”
However, Adendorff teaches “accessing updated historical data associated with the attributes of the resources of the plurality of other computing devices;” and “accessing updated historical data” (Paragraph [0033]: “In this Figure a single maintenance option is illustrated, with the first component being scheduled for maintenance in week 9 and the second component being scheduled for week 7. The function pfail is shown for each of the components 12, this is derived from the predictive maintenance model(s) for the components 12 applied to the current real-time data about the present operation conditions and performance of the components 12. The pfail is a probability mass function which shows in which week the individual component is most likely to fail, with the probabilities falling away either side of the most likely time period. The expected cost for early replacement is also shown for each of the components 12, this impacts the decision as whether to perform maintenance early or not.” And in paragraph [0035]: “The maintenance option that is shown in FIG. 4 is clearly visualized for the benefit of the maintenance planner. The planner can see that maintenance of the second component is scheduled for week 7, one week before the most likely week for that component to fail. However, the maintenance of component 1 is scheduled for week 9, which is fully four weeks after the most likely week for the component to fail (week 5). Although the risk of early failure occurs, this is offset by the total cost of the replacing the component early and in balance later maintenance is preferred.” – The creating a schedule for maintenance of components based on the likelihood of failure of Adendorff is the accessing updated historical data associated with the attributes of the resources of the plurality of other computing devices.)
Stokely and Adendorff are analogous in the arts because both Stokely and Adendorff describe predicting failures.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Stokely and Adendorff before him or her, to modify the teachings of Stokely to include the teachings of Adendorff in order to increase efficiency and availability of the systems of Stokely with the storage parameters and historical data of Stokely by notifying the users of Stokely with by accessing using the maintenance schedule of Adendorff for planning around storage parameter changes.

Regarding claim 2:
Stokely and Adendorff teaches the method of claim 1.
But Stokely does not appear to explicitly recite “wherein the predicted probability comprises a probability distribution function.”
However, Adendorff teaches “wherein the probability comprises a probability distribution function.” (Paragraph [0023]: “For each machine 10 and for each time bucket, the system 14 calculates the probability mass function Pmfail that a machine downtime occurs due to unexpected component failures. In a simple case this is just the sum of the failure probability of the components.” – The probability mass function of Adendorff is the probability distribution function.)

Regarding claim 3:
Stokely and Adendorff teaches the method of claim 1.
And Stokely shows “wherein updating the probability comprises recalculating the probability using a current probability as an initial probability, using the access updated historical data to adjust the initial probability, and using the updated probability as the current probability for a subsequent update of the probability.” (Paragraph [0041]: “The method may also receive storage system characteristics which include statistics of system outages in a datacenter (502). Storage system characteristics may also include storage system availability, capacity, and performance of storage devices including servers in a large-scale distributed storage system. For example, the file encoding chosen may be constrained by the amount of space available in the storage system since the encoding determines how much storage space the file uses. This historical information may be obtained from trace data provided by a monitoring system that monitors the health of the large-scale distributed storage system. Future failures of the distributed storage system may be predicted using these statistics (503). An exemplary method may assume that individual storage devices will continue to fail in the future at a rate similar to the rate at which storage devices have failed in the past.” – The use of the likelihood of future failures based on the history of Stokely is the updating of a predicted probability using updated data which includes previous data and probabilities. The failure rates of Stokely are also probabilities because it shows the probability that a failure occurred in a previous timeframe.)

Regarding claim 4:
Stokely and Adendorff teaches the method of claim 1.
But Stokely does not appear to explicitly recite “further comprising causing a maintenance action to be implemented at the computing device, the maintenance action selected based on the calculated probability of the event occurring.”
However, Adendorff teaches “further comprising causing a maintenance action to be implemented at the computing device, the maintenance action selected based on the calculated probability of the event occurring.” (Paragraph [0028]: “The predictive maintenance models 22 define a time-based probability of failure for one or more of the components 12 and are created by using historical data about component performance and failures. Equipment failure predictions 26 are made, the output of which is the component failure functions and expected value loss functions due to planned replacements. The time-based cost of components 12 (after amortization) is also provided as an input to box 26, as this is used in the calculation of the expected value loss functions.” And in paragraph [0029]: “A failure function for each component 12 is defined from a predictive maintenance model 22 for the component 12 and the current performance data 24 for the component 12, where the failure function defining the probability of failure of the component 12 in each of a set of time periods. An expected value loss function for each component 12 is defined from the failure function for the component 12 and the component time-phased cost after amortization for the component 12, the expected value loss function defining the expected value loss of component 12 in each of the set of time periods assuming the replacement will be planned in that bucket (time period).” And in paragraph [0035]: “The maintenance option that is shown in FIG. 4 is clearly visualized for the benefit of the maintenance planner. The planner can see that maintenance of the second component is scheduled for week 7, one week before the most likely week for that component to fail. However, the maintenance of component 1 is scheduled for week 9, which is fully four weeks after the most likely week for the component to fail (week 5). Although the risk of early failure occurs, this is offset by the total cost of the replacing the component early and in balance later maintenance is preferred.” – The maintenance scheduled for components of Adendorff is the maintenance action selected. The probability of failure of Adendorff is the calculated probability of the event occurring.)

Regarding claim 5:
Stokely and Adendorff teaches the method of claim 1.
But Stokely does not appear to explicitly recite “further comprising: based on a determination that the probability of the event is likely to occur, initiating a communication to the computing device.”
However, Adendorff teaches “further comprising: based on a determination that the probability of the event is likely to occur, initiating a communication to the computing device.” (Paragraph [0033]: “In this Figure a single maintenance option is illustrated, with the first component being scheduled for maintenance in week 9 and the second component being scheduled for week 7. The function pfail is shown for each of the components 12, this is derived from the predictive maintenance model(s) for the components 12 applied to the current real-time data about the present operation conditions and performance of the components 12. The pfail is a probability mass function which shows in which week the individual component is most likely to fail, with the probabilities falling away either side of the most likely time period. The expected cost for early replacement is also shown for each of the components 12, this impacts the decision as whether to perform maintenance early or not.” And in paragraph [0035]: “The maintenance option that is shown in FIG. 4 is clearly visualized for the benefit of the maintenance planner. The planner can see that maintenance of the second component is scheduled for week 7, one week before the most likely week for that component to fail. However, the maintenance of component 1 is scheduled for week 9, which is fully four weeks after the most likely week for the component to fail (week 5). Although the risk of early failure occurs, this is offset by the total cost of the replacing the component early and in balance later maintenance is preferred.” – The creating a schedule for maintenance of components based on the likelihood of failure of Adendorff is the communicating based on a probability that the event is likely to occur because the creation of the schedule itself is a notification and communication.)

Regarding claim 8:
Stokely shows the system of claim 7 as claimed and specified above.
But Stokely does not appear to explicitly recite “wherein some of the common attributes are weighted more than the other common attributes based on a greater expected relevance to a probability of the predicted condition.”
However, Adendorff teaches “wherein some of the common attributes are weighted more than the other common attributes based on a greater expected relevance to a probability of the predicted condition.” (Paragraph [0024]: “The total expected impact on the maintenance resources and on the production level due to unplanned downtimes is finally an important weighted component of the global objective function to be optimized together the impact on the maintenance resources and on the production level due to planned downtimes.” And in paragraph [0025]: “The system 14 also models the costs that would be incurred due to an early component replacement. In order to do that, the processor 16, starting from the cost of each component 12 at each bucket after an amortization calculation and the component Pcfail, calculates, for each component and each bucket, the expected loss of component value due if the component would be replaced in that bucket (time window). The total expected loss of component value due to the planned component replacements will finally enter in the global objective function to be optimized as an important weighted component.” – The use of total expected loss and the weighting of components of Adendorff is the weighting of attributes.)
Stokely and Adendorff are analogous in the arts because both Stokely and Adendorff describe predicting failures.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Stokely and Adendorff before him or her, to modify the teachings of Stokely to include the teachings of Adendorff in order to increase efficiency and availability of the systems of Stokely with the storage parameters and historical data of Stokely by notifying the users of Stokely with by accessing using the maintenance schedule of Adendorff for planning around storage parameter changes.

Regarding claim 9:
Stokely and Adendorff teach the system of claim 8 as claimed and specified above.
But Stokely does not appear to explicitly recite “wherein the probability of the predicted condition comprises a probability distribution function.”
However, Adendorff teaches “wherein the probability of the predicted condition comprises a probability distribution function.” (Paragraph [0023]: “For each machine 10 and for each time bucket, the system 14 calculates the probability mass function Pmfail that a machine downtime occurs due to unexpected component failures. In a simple case this is just the sum of the failure probability of the components.” – The probability mass function of Adendorff is the probability distribution function.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mahler et al., (US 2016/0241578 A1), part of the prior art made of record, teaches the predicting of condition of computing devices of claims 1, 6, and 18 in paragraph [0021] through the forecasting attacking event activity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRAND HUANG can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANE D. WOOLWINE
Examiner
Art Unit 2124



/SHANE D WOOLWINE/Examiner, Art Unit 2124